DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on March 9, 2021 has been entered.
Allowable Subject Matter
Claims 2-19 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 2-7 are allowed because none of the prior art of record discloses or 
suggests controlling each of the plurality of photovoltaic DC-DC power converters to alternate, while producing operational power, between:  maximum power point tracking, overcurrent boundary condition control of the converted photovoltaic DC output at other than maximum power point, and overvoltage boundary conditions control of the converted photovoltaic DC output at other than the maximum power point, in combination with the remaining claimed features.

	Claims 14-19 are allowed because none of the prior art of record discloses or suggests controlling each of the plurality of photovoltaic DC-DC power converters to alternate, while producing operational power, between:  maximum power point tracking, and overvoltage boundary condition control of the converted photovoltaic DC output at other than the maximum power point, in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks, pages 3-4, filed March 9, 2021, with respect to the objections to the specification have been fully considered and are persuasive.  The objections have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587.  The examiner can normally be reached on 9:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAL KAPLAN/Primary Examiner, Art Unit 2836